          Case: 4:19-cr-00697-SRC-SPM Doc. #: 19 Filed: 12/03/19 Page: 1 of 3 PageID #: 38
                                                                     U.S. Department of Justice

                                                                     United States Attorney
                                                                     Eastern District of Missouri

                                                                     Violent Crime Unit
Katharine A. Dolin                                                   Thomas F. Eagleton U.S. Courthouse   Direct: (314) 539-6802
Special Assistant United States Attorney                             111 South 10th Street, Rm. 20.333    Office: (314) 539-2200
                                                                     St. Louis, Missouri 63102              Fax: (314) 539-3887


                                                          December 3, 2019

           VIA ELECTRONIC SERVICE
           Tara Rebecca Crane
           Assistant Federal Public Defender
           Attorney for Defendant Earl Watkins

                      In re:               United States v. Earl Watkins
                                           Cause No. 4:19-cr-00697-SRC-SPM
           Dear Counsel:

                    As you are aware, your client was indicted by the Federal Grand Jury on August 22, 2019,
           for events which occurred on or about July 23, 2019, in St. Louis City, within the Eastern District
           of Missouri. In order to assist you in the determination of any relevant pretrial motions to be filed
           in this case, please be aware of the following information:

                          1.     DISCOVERY - The Government agrees to provide you with all relevant
           material within the purview of Federal Rule of Criminal Procedure 16. The discovery has been
           provided to you via USA File Exchange. If you are unable to open or read the content, please
           contact me immediately.

                          2.      ELECTRONIC SURVEILLANCE - The Government did not utilize
           electronic surveillance in the investigation underlying the charges set forth in the indictment.

                           3.     CONFIDENTIAL INFORMANTS - The Government utilized a
           confidential informant in the course of the investigation of this matter. The confidential informant
           was a tipster-type informant, and therefore disclosure of the confidential informant’s identity is
           not required. See United States v. Roberson, 439 F.3d 934, 940 (8th Cir. 2006); United States v.
           Crenshaw, 359 F.3d 977, 1005 (8th Cir. 2004).

                          4.    JENCKS MATERIAL - The Government agrees to make all Jencks
           material available no later than the Friday preceding trial, conditioned upon the defendant's
           agreement to produce simultaneously statements of the defendant's witnesses.

                         5.     GRAND JURY TRANSCRIPTS - The Government agrees to produce, and
           make available for inspection, all Grand Jury transcripts to the extent they constitute Jencks
           material.

                           6.      OTHER CRIMES EVIDENCE - The Government agrees to advise the
           defendant of its intention to use evidence of other crimes during its case-in-chief. The Government
           agrees to make this disclosure prior to the trial of this cause.
Case: 4:19-cr-00697-SRC-SPM Doc. #: 19 Filed: 12/03/19 Page: 2 of 3 PageID #: 39
              7.      STATEMENTS OF DEFENDANT - The Government is aware of
statements made by the Defendant. Documents containing the substance of those statements have
been uploaded to the USA File Exchange for your viewing.

                8.      IDENTIFICATION OF DEFENDANT - The Government is not aware of
post-arrest identifications of the Defendant.

              9.       PHYSICAL EVIDENCE - The Government possesses items of physical
evidence seized in relation to the crimes charged in the indictment. These items are available for
inspection upon request.

                10.    FAVORABLE EVIDENCE - The Government agrees to furnish any and all
favorable evidence to the Defendant if and when its existence becomes known to the Government.
At the present time, the Government does not have any favorable evidence.

       For your convenience, the following documents and recordings related to this matter have
been uploaded to the USA File Exchange for your viewing or otherwise provided to you:

       $       St. Louis Metropolitan Police Incident Report CN 19-035259 (12 pages)
       $       Rejis Recovered gun report-pistol (1 page)
       $       Rejis Recovered gun report-shotgun (1 page)
       $       St. Louis Metropolitan Police Warning and Waiver (1 page)
       $       Search warrant application dated 7/18/19 (1 page)
       $       Search warrant affidavit dated 7/18/19 (3 pages)
       $       Search warrant dated 7/18/19 (1 page)
       $       Search warrant return and inventory dated 7/29/19 (1 page)
       $       St. Louis Metropolitan Police Firearms Laboratory Report LAB-19-005110 (4
               pages)
       $       St. Louis Metropolitan Police Fingerprints Laboratory Report LAB-19-005110 (3
               pages)
       $       St. Louis Metropolitan Police Fingerprints Laboratory Case Notes LAB-19-
               005110 (2 pages)
       $       St. Louis Metropolitan Police Fingerprints Laboratory Technical/Administrative
               Review Checklist LAB-19-005110 (1 page)
       $       St. Louis Metropolitan Police Drug Identification Laboratory Report LAB-19-
               005110 (3 pages)
       $       IBIS TRAX pistol (1 page)
       $       IBIS TRAX shotgun (2 pages)
       $       Email between St. Louis Metropolitan Police Department Officer Samuel Rachas
               and the undersigned (1 page)
       $       Rejis Meta-Person Composite Information (2 pages)
       $       Rejis NCIC, NLETS, MULES (21 pages)
       $       Jail calls (98 calls plus metadata)
       $       Audiovisual Interview of Earl Watkins
       $       Nine (9) photos of seized evidence
       $       Thirty-four (34) photos of search warrant plus thumbnails

        Should you have any problems viewing the uploaded files, please contact me immediately.
If you need any further specific information regarding the above matters, or any other matters, that
will prevent the filing and litigation of any unnecessary pretrial motions, please do not hesitate to
call me.
Case: 4:19-cr-00697-SRC-SPM Doc. #: 19 Filed: 12/03/19 Page: 3 of 3 PageID #: 40
      In order to avoid the need for filing motions pursuant to Federal Rules of Criminal
Procedure 12.1(a), 16 and 26.2, the Government requests that:

               A.      The defendant provide the United States a written notice of the defendant's
intention to offer a defense of alibi, stating the specific place or places at which the defendant
claims to have been at the time of the alleged offense and the names and addresses of the witnesses
upon whom the defendant intends to rely to establish such alibi;

                B.     The defendant provide the United States, or permit the United States to
inspect and copy or photograph, books, papers, documents, photographs, tangible objects, or
copies thereof, which are within the possession, custody or control of the defendant and which the
defendant intends to introduce as evidence in chief at trial;

                 C.      The defendant provide the United States, or permit the United States to
inspect and copy or photograph, any results or reports of physical or mental examinations and of
scientific tests or experiments made in connection with the particular case, or copies thereof, within
the possession or control of the defendant, which the defendant intends to introduce as evidence
in chief at the trial or which were prepared by a witness whom the defendant intends to call at the
trial when the results or reports relate to his testimony;

                D.      The defendant provide the United States a written summary of testimony
the defendant intends to use under Rules 702, 703 and 705 of the Federal Rules of Evidence as
evidence at trial. This summary must describe the opinions of the witnesses, the bases and reasons
therefor and the witnesses' qualifications;

                E.     The defendant provide to the United States all statements of any defense
witness that are in the defendant's possession and that relate to the subject matter to which the
witness will testify.

       The Government requests that it receive the information regarding alibi requested in
Section A no later than the date of the pretrial motion hearing. The Government also requests that
the defendant provide all information specified in Section E no later than noon on the Friday
preceding trial to eliminate any delay in the trial of this cause.

        I would appreciate a written response prior to any pretrial motion hearing to determine
whether I will have to file formal requests for a court order to enforce discovery compliance.
I thank you in advance for your anticipated cooperation.

                                       Very truly yours,

                                       JEFFREY B. JENSEN
                                       United States Attorney

                                       /s/ Katharine A. Dolin
                                       BY: KATHARINE A. DOLIN
                                       Special Assistant United States Attorney

Encls.

cc: Clerk, United States District Court (w/o encls.)
